Exhibit 10.14.1

CHANGE IN TERMS AGREEMENT

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer Initials

$9.444,500.00

06-19-2019

07-01-2024

 

8100

 

403

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing " • • •" has been omitted due to text length
limitations.

 

 

 

 

 

Borrower:

LF3 Eagan. LLC

Lender:

Western State Bank

 

LF3 Eagan TRS. LLC

 

West Fargo

 

1635 43rd Street South. Suite 205

 

P.O. Box 617

 

Fargo, ND 58103

 

755 13th Ave E

 

 

 

West Fargo. ND 58078

 

 

 

Principal Amount: $9,444,500.00

Date of Agreement: April 17. 2020

 

DESCRIPTION OF EXISTING INDEBTEDNESS.  
 Promissory Note number 4011906 dated June 19, 2019 in the original amount of $9,444,500.00
(Draw Down Line of Credit) with a current principal balance of $9,317,589.48 .

DESCRIPTION OF CHANGE IN TERMS.

1.   CHANGE OF MATURITY DATE. Extend the maturity date of the above listed
Promissory Note from July 1, 2024 to January 1, 2025 at which time all
outstanding principal plus all accrued unpaid interest will be due.

2.   PAYMENT SCHEDULE. Borrower's payment schedule will be changed to the
following: 51 monthly payments of principal and interest in the
amount of $53,484.01 plus $14,670.00 real estate escrow, beginning October 1, 2020, and continuing on the same day of each month
thereafter; 1 final payment of all outstanding principal plus all accrued unpaid
interest will be due at maturity.

3.   REPLACEMENT RESERVE. Effective the date of this agreement, the 2020
replacement reserve requirement will be waived .  Next replacement reserve
funding will occur in 2021 based on 2% of the trailing 12 months of revenues,
6/1/20-5/31 /21 .

4.   PAYMENT DEFERRAL DISCLOSURE: Given the unique and unprecedented environment
surrounding the COVID-19 pandemic and related economic circumstances, the Lender
has agreed to enter into this Payment Deferral and modify the loan terms as set
forth herein.  Each Borrower hereby acknowledges and agrees that the Lender's
decision to accommodate the Borrower's requested Loan Modification is a one-time
decision by the Lender and should COVID-19 continue to negatively impact the
Borrower after the date hereof, the Lender has no obligation to enter into any
further loan modification .  Furthermore, each Borrower agrees not to assert,
and each Borrower hereby forever waives any right to assert, that Lender is
obligated in any way after the date hereof to enter into a further loan
modification and the Lender expects that all Loan Documents will be strictly
complied with by the Borrower after the date hereof. By deferring the payments,
Borrower acknowledges that interest will continue to accrue during this
deferment period.  Borrower also understands that the final payment of all
outstanding principal and interest that will be due at maturity may be larger
than the final payment disclosed in the original or subsequently modified
Promissory Note. During this deferment, collection of escrow for real estate
taxes will also be deferred and an escrow shortage is likely. That shortage will
be collected through the next escrow analysis which will provide Borrower with
an option to pay the shortage in a lump sum or increase the monthly escrow
payment. Nothing herein shall be deemed to waive or forgive any principal or
interest under the original or subsequently modified Promissory Note.

Given the unique and unprecedented environment surrounding the COVID-19 pandemic
and related economic circumstances, Borrower hereby represents and agrees not to
disclose to any person or entity except for (a) the signatories hereto, (b) any
attorneys and/or agents of the signatories hereto, and (c) any of its officers,
partners or investors, any information related to this Change in Terms Agreement
without the prior written consent of Lender. Notwithstanding the foregoing, it
shall not be considered a breach of this provision for Lender to disclose the
terms hereof to local, state and federal authorities, or to make disclosures to
any other persons or entities when legally compelled or required to do so. In
the event that Borrower is legally compelled to disclose any of the terms
hereof, Borrower shall, as soon as possible, but prior to such disclosure,
provide written notice to Lender regarding the proposed disclosure, including a
copy of the proposed disclosure, if applicable, and also shall provide an
explanation of the circumstances compelling such disclosure; to the extent such
disclosure must be made, Borrower shall limit the scope of such disclosure to
that which is necessary to accomplish the purpose for which the disclosure is
made. Borrower further acknowledges that a breach of this provision shall
entitle Lender to seek damages or other remedies for such breach at law or in
equity. The terms of this section shall survive and continue in full force and
effect notwithstanding the termination or expiration of this Change in Terms
Agreement.

This Agreement shall become effective upon, and only upon, the occurrence of each of the following: (i) execution of this Agreement by
Borrower and each and every Guarantor and (ii) delivery of this
Agreement signed by Borrower and each and every Guarantor to counsel for Lender.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention
of Lender to retain as liable parties all makers and endorsers of the original
obligation(s). including accommodation parties, unless a party is expressly
released by Lender in writing .  Any maker or endorser, including accommodation
makers, will not be released by virtue of this Agreement .  If any person who
signed the original obligation does not sign this Agreement below, then all
persons signing below acknowledge that this Agreement is given conditionally,
based on the representation to Lender that the non-signing party consents to the
changes and provisions of this Agreement or otherwise will not be released by
it. This waiver applies not only to any initial extension, modification or
release, but also to all such subsequent actions .

 










 

 

 

 

CHANGE IN TERMS AGREEMENT

 

(Continued)

Page 2

 

 

 

 

PRIOR TO SIGNING THIS AGREEMENT. EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT.  EACH BORROWER AGREES TO THE TERMS OF THE
AGREEMENT.

 

 

 

 

CHANGE IN TERMS SIGNERS:

 

 

 

 

 

LF3 EAGAN, LLC

 

 

 

 

 

LODGING FUND REIT Ill OP, LP, Sole Member of LF3 Eagan, LLC

 

 

 

 

 

LODGING FUND REIT Ill, INC., General Partner of Lodging Fund REIT Ill OP, LP

 

 

 

 

 

By:

/s/ Katie Cox

 

 

Katie Cox, Chief Financial Officer of Lodging Fund

 

 

REIT Ill, INC.

 

 

 

 

LF3 EAGAN TRS, LLC

 

 

 

LODGING FUND REIT Ill TRS, INC., Sole Member of LF3 Eagan TRS, LLC

 

 

 

 

By:

/s/ Katie Cox

 

 

Katie Cox, Chief Financial Officer of Lodging Fund

 

 

REIT Ill TRS, INC.

 

 

 

 

LODGING FUND REIT Ill TRS, INC.

 

 

 

 

By:

/s/ Katie Cox

 

 

Katie Cox, Chief Financial Officer of Lodging Fund

 

 

REIT Ill TRS, INC.

 

 

 

 

LODGING FUND REIT Ill OP, LP

 

 

 

LODGING FUND REIT Ill, INC., General Partner of Lodging Fund REIT Ill OP, LP

 

 

 

 

By:

/s/ Katie Cox

 

 

Katie Cox, Chief Financial Officer of Lodging Fund

 

 

REIT Ill, INC.

 

 

 

 

LENDER:

 

 

 

WESTERN STATE BANK

 

 

 

By:

/s/ Ryan Rued

 

 

Ryan Rued, VP/Business Banking Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 



